NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 FUQUAN TYRONE ELLISON,                                     Civil Action No. 18-16200 (JLL)

                 Plaintiff,

         V.                                                            OPINION

 OLIVIA SMITH, et al.,

                 Defendants.


LINARES, Chief District Judge:

        Currently before the Court is the complaint, (ECF No. 1), and application to proceed in

forma pauperis, (ECf No. 1-2), of pro se Plaintiff Fuquan Tyrone Ellison. Plaintiff is culTently

detained at the Special Treatment Unit in Avenel, New Jersey. (ECF No. 1-2            ¶ 3). Based on
Plaintiffs application, it is clear that leave to proceed in formapauperis is warranted in this matter,

and the Court will therefore grant Plaintiffs application to proceed in /brrna pauperis. As the

Court is granting Plaintiff in forma patiperis status in this matter, this Court is required to screen

his complaint pursuant to 28 U.S.C.      § 1915(e)(2)(B). Pursuant to the statute, this Court must
dismiss Plaintiffs claims if they are frivolous, malicious, fail to state a claim for relief, or seek

damages from a defendant who is immune. F or the reasons set forth below, this Court will dismiss

Plaintiffs complaint with prejudice in its entirety.

                                        I.     BACKGROUND

       In his complaint, Plaintiff seeks to raise a claim pursuant to 42 U.S.C.    § 1983 against the
public defender who represented him in criminal proceedings in 2010 and various supervisory

attorneys in the New Jersey Office of the Public Defender who he believes failed to ensure that he
received a proper criminal defense in those proceedings. (ECF No. 1 at 2—10). Specifically,

Plaintiff alleges that his public defender failed to inform him that a guilty plea could result in

eventual civil commitment under New Jersey’s Sexually Violent Predator Act, that he pled guilty

because of this allegedly faulty advice, and that he was eventually so committed upon his release

from prison. (Id.). Plaintiff further alleges that his conviction was itself overturned in April 2015

based on counsel’s alleged ineffectiveness. (Id. at 9). Plaintiff therefore alleges that Defendants

should be liable to him under § 1983 based on their alleged constitutional ineffectiveness in serving

as his criminal counsel. (Id. at 2—9).

                                               II.      DISCUSSION

A. Legal Standard

          Perthe Prison Litigation Reform Act, Pub. L. No. 104-134,              § 801-810, 110 Stat. 1321-66
to 1321-77 (April 26, 1996) (“PLRA”), district courts must review complaints in those civil actions

in which a prisoner is proceeding in /örma            pauperis, see     28 U.S.C.     § 1915(e)(2)(B), or seeks
damages from a state employee, see 28 U.S.C.             § 1915A. The PLRA directs district courts to stta
sponte   dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief This action

is subject to   sita sponte   screening for dismissal under 28 U.S.C.         § 1915(e)(2)(B) because Plaintiff
has been granted in forma pattperis status.

           According to the Supreme Court’s decision in Ashcmfl v. Iqbal, “a pleading that offers

‘labels or conclusions’ or ‘a fonnulaic recitation of the elements of a cause of action will not do.”

556 U.S. 662, 678 (2009) (quoting Belt At/antic Corp. v. Twornblv, 550 U.S. 544, 555 (2007)). To

survive   sita sponte   screening for failure to state a claim’, the complaint must allege “sufficient


 “The legal standard for dismissing a complaint for failure to state a claim pursuant to 2$ U.S.C. § 1915(e)(2)(B)(ii)
   is the same as that for dismissing a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).” Schienne v.

                                                          2
factual matter” to show that the claim is facially plausible. Fowler v. UFMC Shadyside, 57$ F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Fair Wind Salting, Inc. v. Dempster, 764 F.3d 303, 30$ n.3 (3d

Cir. 2014) (quoting Iqbal, 556 U.S. at 678). Moreover, while pro se pleadings are liberally

construed, “pro se litigants still must allege sufficient facts in their complaints to support a claim.”

Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted) (emphasis

added).

B. Analysis

          Plaintiff seeks to bring claims against various public defenders employed by the state of

New Jersey for alleged violations of his constitutional rights pursuant to 42 U.S.C.                  § 1983. “To
establish a claim under 42 U.S.C.          § 1983, a plaintiff must demonstrate a violation of a right
protected by the Constitution or laws of the United States that was committed by a person acting

under the color of state law.” Nicini v. Morra, 212 F.3d 79$, $06 (3d Cir. 2000); see also

Woodyard Cntv. of Essex, 514 F. App’x 177, 180 (3d Cir. 2013) (section 1983 provides “private

citizens with a means to redress violations of federal law committed by state [actors]”). “The first

step in evaluating a section 1983 claim is to ‘identify the exact contours of the underlying right

said to have been violated’ and to determine ‘whether the plaintiff has alleged a deprivation of a

constitutional right at all.” Nicini, 212 F.3d at $06 (quoting Cnty. of Sacramento v. Lewis, 523

U.S. $33, $41 n. 5 (199$)). Here, Plaintiff alleges that he received ineffective assistance of counsel




  Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 f.3d 220, 223 (3d Cir. 2000)): Mitchell
  v. Bectud, 492 F. App’x 230, 232 (3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(1)); Courteau v. United States,
  287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)).


                                                         3
in relation to a guilty plea entered in 2010, and that this ineffective assistance on the part of various

ptiblic defender employees violated his rights.

          Plaintiffs claims suffer from a fatal flaw           —   all of the Defendants he names are public

defenders or supervisors in the Office of the Public Defender who allegedly violated his rights

when   acting as   his counsel or supervising his counsel in a criminal proceeding. Criminal defense

attorneys, including “public defenders and court-appointed counsel acting within the scope of their

professional duties are absolutely immune fiorn civil liability under              § 1983.” Walker v. Pct., 580
F. App’x 75, 78 (3d Cir. 2014) (quoting Black                 i.   Bayer. 672 F.2d 309, 320 (3d Cir. 1982),

abrogated on other grounds Lxv D.R. v. Middle Bucks Area Voc. Tech. Sch., 972 F.2d 1364, 1368

n.7 (3d Cir. 1992)). Defense attorneys employed by the state government, such                         as   the public

defender officials sued in this      matter, enjoy this immunity        because defense counsel “does not act

under color of state law when performing a lawyer’s traditional functions.” Polk Cntv. v. Docison,

454 U.S. 312, 3 18 (1981). As all of the Defendants named in this matter are               attorneys in    the public

defender’s office sued based on their actions in relations to the office’s defense of Plaintiff in his

criminal   proceedings, they are all absolutely immune from suit under             § 1983. Id. Plaintiffs claims
against   them must therefore be dismissed with prejudice.2




2 Although the immunity of all named Defendants is sufficient to dispose of this matter, the Court also notes that
Plaintiffs complaint suffers from another defect his claims are most likely time barred. Claims brought pursuant to
                                                 —




   1983 are subject to a two year statute of limitations. See Koch v. Hose, 589 F3d 626, 634 (3d Cir. 2009) Patvrak
v. Apgai-, 511 F. App’x 193. 195 (3d Cir. 2013). At the latest. Plaintiffs currentclaim— based oncounsel’s ineffective
assistance of counsel would have accrued when his conviction was apparently overturned in Api-il 2015. See, e.g.,
                     —




Heck i-. Humphrey, 512 U.S. 477. 489-90 (1994) ( 1983 claim arising out of allegedly wrongful conviction or
sentence accrues when the conviction or sentence is overturned). Plaintiff did not file this matter until November
2018. three and a half years later. Absent some basis for equitable tolling. Plaintiffs claims would thus be clearly
time barred. Because this Court is dismissing Plaintiffs complaint with prejudice because all of the named Defendants
are immune, this Court need not and does not address the equitable tolling issue at this time.

                                                          4
                                      III.   CONCLUSION

       For the reasons stated above. Plaintiffs application to proceed in fbrnia   pctttperis   is

GRANTED, and his complaint shall be DISMISSED WITH PREJUDICE in its entirety. An

appropriate Order follows this Opinion.



                  ..‘   -L,
Dated: November oL       ,    201$.


                                                       c
                                                            /    _i
                                                                       I
                                                                           4fl
                                                                           ,   y


                                                  JOSE L. LINARES
                                                  Chief Judge, United States District Court




                                              5
